Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed March 16, 2021 amends claims 1-21. Claim 22 new.  Claims 1-22 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
2.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the phrase "angled traces may angle" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 16, the phrase "generally coplanar" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 19-20, the phrase " at least partially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.       Claims 1-8, 10-13 and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over RAETY (WO 0017835) (hereinafter RAETY) in view of Endo (US 2005/0007296 A1) (hereinafter Endo).

               Regarding claim 1, RAETY discloses a foldable label (Fig. 1-2, page 1, lines 11-12, tags made of thin plastic film, page 2, lines 35-36, plastic film and flexible article surveillance tag) comprising: 
a core (Fig. 1, core 3); 
a capacitor comprising a dielectric layer disposed between a top plate and a bottom plate (Fig. 1, page 1, lines 13-15, capacitor is on the film and formed on the opposite surfaces, page 3, lines 18, base comprises plastic film, Abstract ); and 
an inductor engaged with the core and connected to the capacitor to form a resonant circuit (Abstract, coiled conductor (4) is connected to a capacitor (6) to form oscillating circuit, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits).
RAETY specifically fails to disclose the inductor is formed of angled traces wrapped around the core to form turns such that each turn is electrically and physically connected in series to an adjacent angled turn to form a helical structure of the inductor.
In analogous art, Endo discloses a inductor wrapped around the core (Fig.  24, core 6 and coil 7, paragraph 0016, core member 6 formed in a plate shape or a cylindrical shape and a conductive member 7 which is wound around core member 6 helically) and connected to the capacitor to form a resonant circuit (paragraph 0073, antenna in the transponder resonate with radio wave  and antenna 314, the coil main body 314b is wound around an outer surface of conductive plate member 314a); 
wherein the coil is formed of angled traces wrapped around the core to form turns such that each turn is electrically and physically connected in series to an adjacent angled turn to form a helical structure of the inductor (paragraph 0117, flux emitted from core member 13 passes above conductive plate 14 which has a high conductivity, paragraph 00167, coil 10, coil body 211a formed by continuous conductive member 211 electrically insulating film or sheet 212, Abstract, coil includes core coil wound helically in a plane and core member inserted in core coil, paragraph 0012, FIG. 23, antenna coil comprises core member 6 which has a plate shape or a cylindrical shape and conductive member 7 wound around core member 6 helically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of article surveillance tag which has an improved quality factor disclosed by RAETY to use member is formed by a composite member of a soft magnetic metal member as taught by Endo to use coil which has the same characteristics as a conventional antenna coil which has been produced by winding a lead wire around a magnetic core member relatively easily to improve the productivity for the antenna coil [Endo, paragraph 0046].
Regarding claim 2, RAETY discloses the foldable label of claim 1, wherein the core comprises at least one ferrite layer (page 2, lines 13-16, core is not electrically conductive, page 4, lines 11-12, core comprises plastic film). 
Regarding claim 3, RAETY discloses the foldable label of claim 2, wherein the core comprises a spacer layer (Fig. 1-3). 
Regarding claim 4, RAETY discloses the foldable label of claim 3, wherein the spacer layer comprises a non-conductive or ferrous flexible member (page 6, lines 20-22, core 3, capacitor 11 are in as case of fig, 2, encased in a plastic capsule 12). 
Regarding claim 5, RAETY discloses the foldable label of claim 1, further comprising a liner, wherein the resonant circuit is disposed above the liner (Fig, 1-2, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits, col. 2, lines 17-18, insulating layer between core and conductor). 
Regarding claim 6, RAETY discloses the foldable label of claim 5, further comprising at least one metal layer disposed between the liner and the resonant circuit (page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits, col 2, lines 1-3, conductor and capacitor for resonant circuit). 
Regarding claim 7, RAETY discloses the foldable label of claim 6, wherein the at least one metal layer comprises a thickness between about 40-80 microns (col. 5, lines 4-6, thickness and width 10-20um and 100-200um and various thickness used in different point). 
Endo  also teaches metal layer thickness possible to obtain a magnetic core member 13 having 0.8 mm or thinner thickness [0034] and coil the conductive plate 14 has 0.01 to 2 mm thickness [0040] and insulating member 316 having 0.01 to 5 mm thickness be used such that an interval between the conductive plate member 314a and the coil main body 314b should be 0.01 to 5 mm [0076] and soft magnetic metal member or an amorphous powder are used, it is preferable that its diameter should be in a range of 0.6 to 100 .mu.m [0113].
Regarding claim 8, RAETY discloses the foldable label of claim 6, further comprising at least one spacer layer disposed between the liner and the resonant circuit (page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits, col 2, lines 1-3, conductor and capacitor for resonant circuit). 
Regarding claim 10, RAETY discloses the foldable label of claim 5, further comprising at least one spacer layer disposed between the liner and the resonant circuit (page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits, col 2, lines 1-3, conductor and capacitor for resonant circuit).
Regarding claim 11, RAETY discloses the foldable label of claim 5, wherein at least a portion of the top plate is disposed between the core and the liner (Fig. 3). 
Endo  also teaches as in Fig. 8, forwarding sections 21a, 22a and the returning sections 21b, 22b are connected alternatively by a plurality of connecting sections 21c, 22c [0144].
Regarding claim 12, RAETY discloses the foldable label of claim 5, wherein a space between the resonate circuit and the liner is free of metal (Fig, 1-2, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits, col. 2, lines 17-18, insulating layer between core and conductor). 
Regarding claim 13, RAETY discloses the foldable label of claim 5, wherein a space between the resonate circuit and the liner is free of metal and the core is free of metal, such that the label comprise no metal other than the inductor (Fig, 1-2, page. 1, lines 23-25, oscillating capacitor, core and by altering resonance frequency generated by resonant, col. 2, lines 17-18, insulating layer between core and conductor). 
Regarding claim 15, RAETY discloses a foldable label (Fig. 1-2, page 1, lines 11-12, tags made of thin plastic film, page 2, lines 35-36, plastic film and flexible article surveillance tag) comprising: 
a core (Fig. 1, core 3); 
a capacitor comprising a dielectric layer disposed between a top plate and a bottom plate (Fig. 1, page 1, lines 13-15, capacitor is on the film and formed on the opposite surfaces, page 3, lines 18, base comprises plastic film, Abstract); 
an inductor having angled traces that are folded and welded around the core and connected to the capacitor to form a resonant circuit (Abstract, coiled conductor (4) is connected to a capacitor (6) to form oscillating circuit, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits),
wherein the angled traces may angle in either or both directions toward a center of the core or away from the center of the core (page 3, lines 19-28, plastic film on surfave of core 3 with conductor and on opposite surface, page 6, lines 20-22, core 3 and plastic capsule 12 and Fig. 3); 
a liner disposed beneath the resonant circuit (Fig, 1-2, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and resonance frequency generated by resonant circuits, col. 2, lines 17-18, insulating layer between core and conductor). 
RAETY specifically fails to discloses at least one metal layer disposed between the liner and the resonant circuit, wherein the at least one metal layer comprises a thickness between about 40-80 microns.
In analogous art, Endo discloses at least one metal layer disposed between the liner and the resonant circuit, wherein the at least one metal layer comprises a thickness between about 40-80 microns (paragraph 0073, antenna in the transponder resonate with radio wave  and antenna 314, the coil main body 314b is wound around an outer surface of conductive plate member 314a, paragraph 00167, coil 10, the coil main body 211a is formed by a continuous conductive member 211 on a main surface of the electrically insulating film or the sheet 212, Abstract, coil includes core coil wound helically in a plane and a plate magnetic core member inserted in the core coil, paragraph 0012, FIG. 23, an antenna coil comprises a magnetic core member 6 which has a plate shape or a cylindrical shape and a conductive member 7 which is wound around magnetic core member 6 helically and layer thickness possible to obtain a magnetic core member 13 having 0.8 mm or thinner thickness [0034] and coil the conductive plate 14 has 0.01 to 2 mm thickness [0040] and insulating member 316 having 0.01 to 5 mm thickness be used such that an interval between the conductive plate member 314a and the coil main body 314b should be 0.01 to 5 mm [0076] and soft magnetic metal member or an amorphous powder are used, it is preferable that its diameter should be in a range of 0.6 to 100 .mu.m [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of article surveillance tag which has an improved quality factor disclosed by RAETY to use member is formed by a composite member of a soft magnetic metal member as taught by Endo to use coil which has the same characteristics as a conventional antenna coil which has been produced by winding a lead wire around a magnetic core member relatively easily to improve the productivity for the antenna coil [Endo, paragraph 0046].
Regarding claim 16, RAETY discloses the foldable label of claim 14, wherein the bottom plate is generally coplanar with a bottom of the inductor (page. 1, lines 23-25, oscillating circuits comprises capacitor, core and resonance frequency generated by resonant circuits, page 2, lines 1-3, conductor and capacitor for resonant circuit, page 3, lines 24-27, first surface 2 and second surface of film, opposite).  
Regarding claim 17, RAETY discloses the foldable label of claim 15, wherein the capacitor is horizontally adjacent to the coil (Fig. 1-3, (page 6, lines 20-22, core 3, capacitor 11 are in as case of fig, 2, encased in a plastic capsule 12). 
Regarding claim 18, RAETY discloses a foldable label (Fig. 1-2, page 1, lines 11-12, tags made of thin plastic film, page 2, lines 35-36, plastic film and flexible article surveillance tag) comprising: 
a resonant circuit (Abstract, coiled conductor (4) is connected to a capacitor (6) to form oscillating circuit, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and by altering resonance frequency generated by resonant circuits) comprising: 
a core comprising a ferrite material (Fig. 1, core 3, page 4, lines 11-12, core comprises plastic film); 
a capacitor comprising a dielectric layer disposed between a top plate and a bottom plate (Fig. 1, page 1, lines 13-15, capacitor is on the film and formed on the opposite surfaces, page 3, lines 18, base comprises plastic film, Abstract); 
a liner disposed beneath the resonant circuit; and at least one metal layer disposed between the liner and the resonant circuit (Fig, 1-2, page. 1, lines 23-25, oscillating circuits comprises capacitor, core and resonance frequency generated by resonant circuits, col. 2, lines 17-18, insulating layer between core and conductor). 
RAETY specifically fails to disclose a inductor comprising angled traces that wrap sandwich around the core, and welds operatively coupled adjacent angled traces together to form a generally helical shaped coil.
In analogous art, Endo discloses a inductor comprising angled traces that wrap sandwich around the core, and welds operatively coupled adjacent angled traces together to form a generally helical shaped coil (paragraph 0117, flux emitted from core member 13 passes above conductive plate 14 which has a high conductivity, para 0073, antenna in transponder resonate with radio wave  and antenna 314, the coil main body 314b is wound around an outer surface of conductive plate member 314a, para 00167, coil 10, the coil main body 211a is formed by a continuous conductive member 211 on a main surface of the electrically insulating film or sheet 212, Abstract, coil includes core coil wound helically in a plane and a plate magnetic core member inserted in core coil, para 0012, FIG. 23, an antenna coil comprises magnetic core member 6 plate shape or cylindrical shape and conductive member 7 wound around core member 6 helically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of article surveillance tag which has an improved quality factor disclosed by RAETY to use member is formed by a composite member of a soft magnetic metal member as taught by Endo to use coil which has the same characteristics as a conventional antenna coil which has been produced by winding a lead wire around a magnetic core member relatively easily to improve the productivity for the antenna coil [Endo, paragraph 0046].
Regarding claim 19, RAETY discloses the foldable label of claim 18, wherein the top plate is disposed at least partially below the core (Fig. 1-3, page 3, lines 24-27, first surface 2 and second surface of the film, opposite). 
Regarding claim 20, RAETY discloses the foldable label of claim 18, wherein the bottom plate is disposed at least partially below the core (Fig. 1-3).
Regarding claim 21, RAETY discloses the foldable label of claim 18, wherein the dielectric layer forms at least a portion of the inductor (Fig. 1-3, col. 2, lines 17-18, insulating layer between core and conductor). 
Regarding claim 22, RAETY discloses the foldable label of claim 1, wherein the core is mechanically flexible (page 2, lines 30-36, core arranged on plastic film, flixiable tag, page 4, lines 11-14, plastic film (i. e., flexible)).
Endo  also discloses core member 13 is formed by a composite member of a soft magnetic metal member (i. e., flexible), a powder of an amorphous member or a powder of a ferrite member or a flake member and a plastic member or a rubber (i. e., flexible) [0028].

7.       Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over RAETY (WO 0017835) (hereinafter RAETY) in view of Endo (US 2005/0007296 A1) (hereinafter Endo) and further in view of Egbert (US 2006/0255945 A1) (hereinafter Egbert).
Regarding claim 9, RAETY and Endo fails to disclose the foldable label of claim 8, wherein the at least one spacer layer comprises a mass per unit area of between about 160 to 500 g/m.sup.2. 
In analogous art, Egbert discloses the foldable label of claim 8, wherein the at least one spacer layer comprises a mass per unit area of between about 160 to 500 g/m.sup.2 (paragraph 0063, space have mass 6.89 grams, mass of 2.49 grams, paragraph 0065, Table 5, spacer have different mass, claim 5, layer includes an areal density of between 0.0001 and 0.1 gm/mm.sup.2., paragraph 0034, areal density is between 0.0005 and 0.05 gm/mm.sup.2. However, the composite layer may be any areal density suitable for its intended purpose).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of article surveillance tag which has an improved quality factor disclosed by RAETY and Endo to use composite layer with any areal density suitable for layers of adhesive as taught by Egbert to use coil which has the same characteristics as a coil allows a magnetic field oriented in the plane of the flakes to penetrate the ferromagnetic metal layers readily with minimal depolarization [Egbert, paragraph 0037].
8.       Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over RAETY (WO 0017835) (hereinafter RAETY) in view of Endo (US 2005/0007296 A1) (hereinafter Endo) and further in view of Youbok (US 2002/0097153 A1) (hereinafter Youbok).
Regarding claim 14, RAETY and Endo fails to disclose the foldable label of claim 1, wherein the resonate circuit comprises a laser tuned resonant circuit. 
In analogous art, Youbok discloses the foldable label of claim 1, wherein the resonate circuit comprises a laser tuned resonant circuit (paragraph 0016, step-tunable inductor consists of various inductive tuning branches and  trimmed to adjust tunable inductor  and trimmed by laser, ablation or mechanically cutting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of article surveillance tag which has an improved quality factor disclosed by RAETY and Endo to use tunable antenna for a radio frequency identification tag as taught by Youbok to use inductor is adapted for adjustment to a desired inductance value for resonating tuned frequency of resonant antenna circuit of the RFID tag [Youbok, paragraph 0015].
Response to Arguments
9.        Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
On page 6, applicant submits that claims are definite and request for indefiniteness rejections be withdrawn.
The examiner respectfully disagrees and points out that “may” and “at least patially” and “"generally coplanar" are relative term, thus rejection not withdrawn,
          On page 7, lines 20-23, and page 10, lines 14-12, and page 11, lines 3-6, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the RAETY teaches as in Fig. 1-2, and tags made of thin plastic film, and plastic film and flexible article surveillance tag [page 1, lines 11-12, page 2, lines 35-36], and Fig. 1, capacitor is on the film and formed on the opposite surfaces [page 1, lines 13-15] and, base comprises plastic film [page 3, lines 18], and coiled conductor (4) is connected to a capacitor (6) to form oscillating circuit [Abstract], and
	Endo teaches as in Fig.  24, core 6 and coil 7, paragraph 0016, core member 6 formed in a plate shape or a cylindrical shape and a conductive member 7 which is wound around core member 6 helically [0016]  and antenna 314, the coil main body 314b is wound around an outer surface of conductive plate member 314a [0073] and  flux emitted from core member 13 passes above conductive plate 14 which has a high conductivity [0117] and coil 10, coil body 211a formed by continuous conductive member 211 electrically insulating film or sheet 212, Abstract, coil includes core coil wound helically in a plane and core member inserted in core coi [0167] and, as in FIG. 23, antenna coil comprises core member 6 which has a plate shape or a cylindrical shape and conductive member 7 wound around core member 6 helically [012].
Thus, RAETY (WO 0017835) and Endo (US 2005/0007296 A1) and Egbert (US 2006/0255945 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689